By Judge J. Michael Gamble
The Court overrules Defendant’s demurrer to Plaintiffs Motion for Judgment on the ground that, under Virginia law, an implied warranty of good and workmanlike character does accompany undertakings to repair. This principle was articulated by the Court in Mann v. Clowser, 190 Va. 887, 59 S.E.2d 78 (1950). In that case, the Court stated that, whenever “a person holds himself out as specially qualified to perform work of a particular character, there is an implied warranty that the work which he undertakes shall be of proper workmanship and reasonable fitness for its intended use.” Id. at 901 (quoting 17 C.J.S., Contracts, § 329, p. 781).
In the present case, the Court finds that Plaintiff has pleaded a breach of implied warranty arising from the contractual duty between Mr. Bethel and Mays Heating and Air, Inc. Such an implied warranty is always present in contracts for the performance of services such as construction and extends to contracts for repair work, as in this case. The implied warranty principle has been applied in cases such as Bruce Farms v. Coupe, 219 Va. 287, 247 S.E.2d 400 (1978). In that case, the Court stated that “a contract to perform a service necessarily implies a covenant to perform according to prevailing standards of competency; otherwise performance would have no objective legal measure.” Id. at 291-92. See also, Hall v. MacLeod, 191 Va. 665, 672, 62 S.E.2d 42 (1950) (stating that there is implied warranty that a building will be “reasonably fit to serve its intended purposes”). Similarly, in Willner v. Woodward, 201 Va. 104, 109 S.E.2d 132 (1959), the Court found that, where *426the defendant undertook, as part of a contract with the plaintiffs, to approve and supervise the installation of a heating and air conditioning unit, then he was “charged with the duty to exercise reasonable care, technical skill, and ability in the performance of his contract.” Id. at 107-08 (citing Mann v. Clowser, 190 Va. at 887).
The law in Virginia seems clear that when services are contracted for there is an implied warranty within such contract that the work will be performed in a good and workmanlike manner so that the finished product is reasonably fit for its intended use. As such, Defendant’s demurrer to Plaintiffs Motion for Judgment is overruled.